SNYDER, Judge.
Appellant Wilton S. Eidson was found guilty by a jury of burglary in the second degree, § 569.170 RSMo.1978, and attempted burglary in the second degree, §§ 569.-170, 564.011 RSMo.1978. He was sentenced to fifteen years imprisonment on the burglary, second degree charge and a concurrent sentence of ten years on the attempted burglary in the second degree charge. He appeals from the judgment. It is affirmed.
This is a companion case to State of Missouri v. Miller, 692 S.W.2d 339 (Mo.App.1985), both of which arise out of the same set of facts. The opinion in State v. Miller is being handed down simultaneously with that of this case and it would serve no jurisprudential purpose to repeat the facts or the discussion of the points relied on because they are the same in both cases. Any minor differences are unimportant.
In the case under review here the appellant remained outside the building in a van containing a walkie-talkie and a police radio scanner which was set for a frequency used by the St. Charles Police Department. A second scanner was also found in the van. The jury found that appellant was acting with the others for the common purpose of committing the offenses.
The judgment is affirmed. Rule 30.25.
SMITH, P.J., and SATZ, J., concur.